       Case: 3:18-cv-00303-wmc Document #: 38 Filed: 06/19/20 Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

LOUIS KEYS,

                             Plaintiff,                        OPINION AND ORDER
       v.
                                                                    18-cv-303-wmc
GABRIEL CHINIAS, et al.,

                             Defendants.


       Pro se plaintiff Louis Keys is proceeding against employees of Columbia Correctional

Institution (“CCI”) and the Wisconsin Department of Corrections on Eighth Amendment

and negligence claims for failing to administer the correct medication and subsequently

failing to provide proper medical treatment to remedy Keys’ resulting injuries. Before the

court is defendants’ motion to compel Keys to either (1) sign a medical release form

authorizing the release of his medical records or (2) produce those records. (Dkt. 36.)

Keys did not respond by his June 11, 2020, deadline. Although I am denying defendants’

motion because the court does not compel parties to disclose confidential medical records

in a lawsuit, I am warning Keys that a choice not to disclose the requested records in this

case likely will lead to its dismissal with prejudice.

       Defendants assert that, pursuant to a legitimate discovery request, they mailed Keys

a medical records release authorization form on February 3, 2020. After Keys responded

asking defendants to restrict their request to only those records relevant to the events of

this case, defendants sent Keys a new release form limited to his records from September

2017 through January 2018. Keys has neither produced the requested records nor signed

either release.
       Case: 3:18-cv-00303-wmc Document #: 38 Filed: 06/19/20 Page 2 of 3



       Keys must sign a medical authorization form or produce the requested medical

records if he wants to continue litigating his claims in this lawsuit. Keys claims that

between September of 2017 and January of 2018, Columbia Correctional Institution staff

mishandled his medications three times and then failed each time to treat his resulting

injuries. Accordingly, medical records and other information about Keys’s health during

that period are directly relevant to his claims.        Because Keys’s medical records are

discoverable, I am ordering Keys either to produce all of the requested records or to return

the requested medical authorization to defendants, signed and fully completed, within 14

days of this order, namely by July 3, 2020. The court will deem a failure to meet this

deadline as a choice by Keys not to provide the requested records.

       To be clear, Keys does have a choice, but this choice has consequences. Keys’s failure

to disclose the requested information likely will result in the court dismissing his claims in

this lawsuit for his failure to prosecute. See Fed. R. Civ. P. 41(b); Ball v. City of Chicago, 2

F.3d 752, 755 (7th Cir. 1993) (dismissal for failure to prosecute appropriate once the judge

gives “due warning” that the case is subject to dismissal). It is not fair to defendants for

Keys to prosecute the claims that he has made here without giving defendants access to

the information that underlies his claims so that defendants may investigate and defend

against them. In sum, although I am denying defendants’ motion as a technical matter,

Keys must decide how he wishes to proceed.




                                               2
Case: 3:18-cv-00303-wmc Document #: 38 Filed: 06/19/20 Page 3 of 3



                                 ORDER

IT IS ORDERED that:

1) Defendants’ motion to compel (dkt. 36) is DENIED insofar as the court will not
   compel Keys to permit access to his medical records.

2) Plaintiff Louis Keys may have until July 3, 2020, to provide defendants either
   with a properly executed form consenting to disclosure of his medical records or
   with actual copies of all of the requested records. If Keys declines to comply
   with this order, then he faces dismissal of this lawsuit with prejudice for
   failure to prosecute. See Fed. R. Civ. P. 41(b).


Entered this 19th day of June, 2020.



                                  BY THE COURT:

                                  /s/
                                  _______________________
                                  STEPHEN L. CROCKER
                                  Magistrate Judge




                                       3
